To vacate an order dismissing an appeal from the determination of a justice of the peace.
Granted July 21, 1874.
Relator commenced a suit before a justice, who dismissed it on motion, for want of jurisdiction, by reason of an alleged defect in. the summons, and the Circuit Court dismissed the appeal, on the ground that the decision of the justice was not a judgment and therefore not appealable.
Held, that the determination of the justice was equivalent to a judgment of non-suit and appealable, and that mandamus is the proper remedy, as a return to a writ of error would not regularly disclose the whole proceedings on the motion to dismiss, or the grounds of the dismissal.